                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF OKLAHOMA

 LAURIE GARLAND,

           Plaintiff,

 v.                                                 Case No. CIV-20-306-RAW

 1. STATE OF OKLAHOMA, ex rel.
    OKLAHOMA DEPARTMENT OF
    CORRECTIONS,
 2. CHRISTOPHER REDEAGLE,
    individually,
 3. SHARON MCCOY, individually,
 4. JOE ALLBAUGH, individually,
 5. PENNY LEWIS, individually,
 6. RABECKAH MOONYHAM,
    individually,
 7. HEATHER CARLSON, individually, and
 8. BOARD OF CORRECTIONS,

           Defendants.



                                              ORDER

       Plaintiff filed her Amended Complaint on November 24, 2020, alleging that Defendant

RedEagle sexually assaulted her while she was in the custody of the Oklahoma Department of

Corrections (“ODOC”). She brings claims pursuant to 42 U.S.C. § 1983 for violations of her

constitutional rights and for deliberate indifference, failure to train, and establishing a custom

and practice of indifference resulting in violations of her constitutional rights. 1 She also brings

state law claims pursuant to the Oklahoma Governmental Tort Claims Act (“GTCA”) and Bosh

v. Cherokee Cnty. Gov’tal Bldg. Auth., 305 P.3d 994 (Okla. 2013).


       1
         Plaintiff lists the Fourth, Eighth, and Fourteenth Amendments to the United States
Constitution. Defendants note that Plaintiff’s allegations appear more consistent with a claim
arising under the Eighth Amendment.
         Now before the court is the motion to dismiss filed by the Oklahoma Department of

Corrections (“ODOC”), the Oklahoma Board of Corrections (the “Board”), Sharon McCoy,

Penny Lewis, Rabeckah Mooneyham, and Heather Carlson [Docket No. 22] 2 and Plaintiff’s

response thereto [Docket No. 27]. 3 No reply was filed. The motion is filed pursuant to Federal

Rule of Civil Procedure 12(b)(6), arguing that Plaintiff has failed to state a claim upon which

relief can be granted.

    I.       Failure to State a Claim

         For purposes of the motion to dismiss, the court accepts as true all well-pleaded facts in

the Amended Complaint and construes those facts in the light most favorable to Plaintiff.

Western Watersheds Project v. Michael, 869 F.3d 1189, 1193 (10th Cir. 2017). Of course, the

court does not accept as true conclusory statements or legal conclusions. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         To survive the motion to dismiss, the Amended Complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). Plaintiff must nudge her “claims across the line

from conceivable to plausible.” Twombly, 550 U.S. at 570. The well-pleaded facts must “permit

the court to infer more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 679.

         The Tenth Circuit has held that the “Twombly/Iqbal standard is a middle ground between

heightened fact pleading, which is expressly rejected, and allowing complaints that are no more

than labels and conclusions or a formulaic recitation of the elements of a cause of action, which




         2
         On July 1, 2021, the parties filed a stipulation of dismissal as to Heather Carlson. The
motion to dismiss, therefore, is moot as to Ms. Carlson.
       3
         The motion to dismiss filed by Christopher Redeagle [Docket No. 21] was denied in a
previously Order [Docket No 44]. Defendant Allbaugh has not filed a motion.
                                                   2
the Court stated will not do.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(citing Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)). “In other words, Rule

8(a)(2) still lives.” Id. (emphasis added). “Under Rule 8, specific facts are not necessary; the

statement need only give the defendant fair notice of what the claim is and the grounds upon

which it rests.” Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235-36 (10th

Cir. 2013) (quoting Khalik, 671 F.3d at 1191) (emphasis added).

         In a case against multiple defendants, “it is particularly important . . . that the complaint

make clear exactly who is alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claims against him or her, as distinguished from collective

allegations . . . .” Robbins, 519 F.3d at 1250 (emphasis in original). Otherwise, the Complaint

would fail to provide fair notice and to present a plausible right to relief.

   II.      Qualified Immunity Standard at the Motion to Dismiss Stage

         Qualified immunity “shields public officials from damages actions unless their conduct

was unreasonable in light of clearly established law.” Turner v. Oklahoma Oklahoma Cnty. Bd.

Of Cnty. Comm’rs., No. 19-6092, 2020 WL 995729, at *2 (10th Cir. 2020) (citation omitted).

“Qualified immunity also applies to supervisory liability in § 1983 cases.” Id. (citation omitted).

         “Although qualified immunity defenses are typically resolved at the summary judgment

stage, district courts may grant motions to dismiss on the basis of qualified immunity.” Myers v.

Brewer, 773 Fed.Appx. 1032, 1036 (10th Cir. 2019) (citing Thomas v. Kaven, 765 F.3d 1183,

1194 (10th Cir. 2014). At the motion to dismiss stage, however, defendants are subject “to a

more challenging standard of review than would apply” at the summary judgment stage. Id. “At

the motion to dismiss stage, it is the defendant’s conduct as alleged in the complaint that is




                                                    3
scrutinized for objective legal reasonableness.” Turner, 2020 WL 995729, at *2 (citation

omitted and emphasis added).

          Accordingly, when a defendant raises a qualified immunity defense in response to a

motion to dismiss, the court employs a two part test to determine whether Plaintiff (1) plausibly

pleaded that the defendant violated a constitutional right, and (2) shows that the constitutional

right was clearly established at the time of the defendant’s alleged misconduct. Id. at *3. The

court has discretion to decide which of the two prongs to address first considering the

circumstances of the case and need not address both. Id.

          “A plaintiff may show clearly established law by pointing to either a Supreme Court or

Tenth Circuit decision, or the weight of authority from other courts, existing at the time of the

alleged violation.” Knopf v. Williams, 884 F.3d 939, 944 (10th Cir. 2018) (citation omitted). A

law is not clearly established unless existing precedent has “placed the statutory or constitutional

question beyond debate.” Id. (citation omitted). This is an objective test. Brown, 662 F.3d at

1164.

          The court must not “define clearly established law at a high level of generality.”

Mullenix v. Luna, 136 S.Ct. 305, 308 (2015) (citing Ashcroft, 563 U.S. at 742); Knopf, 884 F.3d

at 944 (citing Ashcroft, 563 U.S. at 742). Of course, a prior case need not have identical facts.

Perry v. Durborow, 892 F.3d 1116, 1126 (10th Cir. 2018); Patel v. Hall, 849 F.3d 970, 980 (10th

Cir. 2017). Still, the “clearly established law must be ‘particularized’ to the facts of the case.”

Knopf, 884 F.3d at 944 (citation omitted).

   III.      Federal Claims

          As noted above, citing the Fourth, Eighth, and Fourteenth Amendments, Plaintiff alleges

claims pursuant to § 1983 for violations of her constitutional rights. She alleges Defendants



                                                   4
were deliberately indifferent, failed to train, and established a custom and practice of

indifference resulting in violations of her constitutional rights.

        A. ODOC & the Board

        Defendants first argue that ODOC and the Board are not proper parties to this action.

Defendants correctly argue both that a state agency is not a “person” acting under color of state

law as contemplated by 42 U.S.C. § 1983 and that ODOC and the Board are entitled to and have

not waived Eleventh Amendment immunity.

        Section 1983 provides a federal forum to remedy many deprivations of civil liberties, but
        it does not provide a federal forum for litigants who seek a remedy against a State for
        alleged deprivations of civil liberties. The Eleventh Amendment bars such suits unless
        the State has waived its immunity . . . or unless Congress has exercised its undoubted
        power under § 5 of the Fourteenth Amendment to override that immunity.

Will v. Michigan Dep't of State Police, 491 U.S. 58, 66 (1989) (internal citation omitted). The

Court held that “neither a State nor its officials acting in their official capacities are ‘persons’

acting under § 1983.” Id. at 71. Accordingly, the § 1983 claims against ODOC and the Board

are hereby dismissed. 4

        Citing Ex parte Young, 209 U.S. 123 (1908), Plaintiff argues that her claims for

injunctive and declaratory relief are cognizable. Under Ex parte Young, the Eleventh

Amendment generally will not bar suits that seek injunctive rather than monetary relief for



        4
          Citing only Justice Edmondson’s concurring opinion in Barrios v. Haskell Cnty. Pub.
Facilities Auth., et al., 432 P.3d 233 (Okla. 2018), Plaintiff argues that there is no Eleventh
Amendment immunity where the state has a bond or insurance sufficient to satisfy a judgment.
The court is not convinced this concurring opinion supports Plaintiff’s position. While Justice
Edmondson discusses public funds in relation to Eleventh Amendment immunity, his opinion
does not support the proposition that by obtaining an insurance policy to protect public funds, the
state waives immunity. In fact, it is generally held that obtaining liability insurance does not
constitute a waiver of Eleventh Amendment immunity. See Englehart v. Board of Regents for
the Okla. Agric. And Mech. Coll., No. 15-C V-138-JED-PJC, 2016 WL 3645193, at *4 (N.D.
Okla. Jun. 30, 2016) (citing Thames v. Oklahoma Historical Soc., 646 F.Supp. 13, 15 (W.D.
Okla. 1985)).
                                                   5
alleged violations of federal law brought against state officers acting in their official capacities.

See Hill v. Kemp, 478 F.3d 1236, 1255-56 (10th Cir. 2007) (citing Ex part Young, 209 U.S. at

159-60. Plaintiff has not brought any official capacity claims here, and thus has not stated a

claim for injunctive relief. 5

        B. Individual Defendants

        Plaintiff alleges that Defendant Sharon McCoy was the Warden supervising RedEagle.

Plaintiff alleges that McCoy was aware that RedEagle was spending an excessive amount of time

with Plaintiff in violation of policies, procedures, and regulations. Plaintiff alleges that McCoy

was aware that Plaintiff was wearing panties other than prison issued garb and knew that

something was wrong, such that she eventually moved Plaintiff to be away from RedEagle.

Plaintiff alleges that McCoy turned a blind eye to RedEagle’s inappropriate manipulation of

Plaintiff’s time and roster roll call. Plaintiff alleges that as the head of the facility, McCoy was

responsible for review, supervision, and direct enforcement of policies. Plaintiff alleges that

McCoy failed to personally supervise RedEagle and failed to enforce policies designed to protect

female inmates.

        The Amended Complaint gives McCoy fair notice of the claims and the grounds upon

which they rest. Plaintiff plausibly pleaded that McCoy violated a constitutional right, that the

constitutional right was clearly established at the time of the alleged misconduct, and that

McCoy’s conduct rose to the level of deliberate indifference. Accordingly, the motion to dismiss

is denied as to McCoy.



        5
          The court also notes that the Ex parte Young exception is narrow. There must be an
ongoing violation of federal law. Johns v. Stewart, 57 F.3d 1544, 1552-53 (10th Cir. 1995).
Moreover, notice and declaratory relief are barred unless ancillary to prospective injunctive
relief. Id. at 1553. “The Eleventh Amendment ‘does not permit judgments against state officers
declaring that they violated federal law in the past.’” Id. (citation omitted).
                                                   6
         Defendants Penny Lewis, and Rabeckah Mooneyham are specifically mentioned only in

paragraphs 6, 27, and 28 of the Amended Complaint. Plaintiff alleges that they were: (1) in the

“Compliance Unit” tasked with enforcement of specific policies relevant to this case; (2)

responsible for both issuance and review of policies regarding female inmates; and (3)

responsible for creating and enforcing policies. Plaintiff also alleges that in 2018, all Defendants

were provided with the results of an “Efficiency Review” of ODOC indicating that due to

improper staffing, improper procedures to track inmates, and an outdated software system, the

facilities are “dangerous to operate.” Plaintiff further alleges that after being informed of the

dangers to inmates, these Defendants failed not only to implement new policies, but also failed to

enforce the existing policies to protect female inmates.

         While Plaintiff’s case against Lewis and Mooneyham is not as strong as her case against

McCoy, the Amended Complaint gives Lewis and Mooneyham fair notice of the claims and the

grounds upon which they rest. The court is also satisfied that Plaintiff plausibly pleaded that

Lewis and Mooneyham violated a constitutional right, that the constitutional right was clearly

established at the time of the alleged misconduct, and that Lewis and Mooneyham were

deliberately indifferent. Accordingly, the motion to dismiss is denied as to Lewis and

Mooneyham.

   IV.      State Law Claims

         Plaintiff’s state law claims, including the state constitutional law claims pursuant to Bosh,

against these Defendants are barred by the GTCA. The Oklahoma Supreme Court has pointed

out that after its ruling in Bosh, the State legislature responded by amending the GTCA to

include immunity for violations of the Oklahoma Constitution. Barrios v. Haskell Cnty. Pub.

Facilities Auth., et al., 432 P.3d 233, 235-41 (Okla. 2018). In Barrios, the Court held that



                                                   7
“because these ‘constitutional’ torts are now clearly ‘torts’ governed by the GTCA, the GTCA’s

specific prohibition against tort suits arising out of the ‘operation or maintenance of any prison,

jail or correctional facility’ bars the claims at issue here.” Id. at 239 (citing 51 OKLA. STAT. §

155(25).

        The court agreed with Plaintiff that this immunity provision is not applicable as to the

claims against RedEagle because sexual assault – i.e. the acts upon which Plaintiff bases her

claims against RedEagle – is not concomitant with the operation or maintenance of a correctional

facility. The claims against the other Defendants, however, are based squarely on their alleged

failures, policies, practices, and procedures in relation to their operation and maintenance of a

correctional facility. Thus, the immunity provision applies. Additionally, the GTCA also

prohibits claims against employees of the state “acting within the scope of employment.” 51

OKLA. STAT. § 153(C). There are no allegations that McCoy, Lewis, or Mooneyham were not

acting within the scope of employment. The state law claims, including the Bosh claims, are

dismissed against ODOC, the Board, McCoy, Lewis, and Mooneyham.

   V.      Summary

        The motion to dismiss filed by ODOC, the Board, Sharon McCoy, Penny Lewis,

Rabeckah Mooneyham, and Heather Carlson [Docket No. 22] is hereby granted in part, denied in

part, and moot in part. All claims against ODOC and the Board are hereby dismissed. The

federal claims against Defendants McCoy, Lewis, and Mooneyham remain, but the state law

claims and any claims for declaratory and/or injunctive relief against them are dismissed. As she

has been dismissed from this action, the motion is moot as to Heather Carlson.




                                                  8
IT IS SO ORDERED this 15th day of July, 2021.




                                 ______________________________________
                                 THE HONORABLE RONALD A. WHITE
                                 UNITED STATES DISTRICT JUDGE
                                 EASTERN DISTRICT OF OKLAHOMA




                                    9
